Citation Nr: 0629636	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was most recently before the Board in 
May 2005, at which time the Board remanded the case for 
further action by the originating agency.  

In March 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2005, subsequent to its initial 
adjudication of the claim, to include notice that she should 
submit all pertinent evidence in her possession.  This letter 
also specifically informed her of the type of evidence that 
could be submitted to corroborate the alleged personal 
assault, as required by 38 C.F.R. § 3.304(f)(3).  In 
addition, she was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of her 
claim in April 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations.  The originating agency has also 
obtained the veteran's service medical records, personnel 
records, and post-service treatment records.  It has 
undertaken all indicated development to verify her alleged 
stressors.  Neither the veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in April 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

The veteran contends that she developed PTSD as a result of 
her work as a physical therapist in Valley Forge, 
Pennsylvania during Vietnam and due to an incident of sexual 
assault during service.  Service medical records are negative 
for evidence of PTSD.  The report of a November 1971 
separation examination shows her psychiatric state was found 
to be normal on clinical examination.

Post-service treatment records show that the veteran has 
undergone treatment for depression and PTSD at the Clarksburg 
VA Medical Center since February 1995 when she was diagnosed 
with PTSD by a psychiatrist.  In addition, the veteran has 
undergone therapy for PTSD at the Morgantown Vet Center.  The 
record contains an October 1999 statement from the veteran's 
Vet Center counseling therapist stating that she presents 
with a full range of PTSD symptoms consistent with the DSM-IV 
criteria and linking the diagnosis to the veteran's work with 
burn victims, paraplegics, and other exposure to traumatic 
injuries during service.

The veteran was afforded a VA examination in January 2000.  
The examiner also reviewed the claims folder and noted the 
records indicating that the veteran had a full range of PTSD 
symptoms consistent with the DSM-IV criteria.  Following the 
mental status examination of the veteran, the examiner 
diagnosed PTSD by history only and also diagnosed rule out an 
unspecified anxiety disorder.  

In November 2000 the veteran underwent a second VA 
examination.  The examiner noted that the veteran's husband 
is also a veteran who has PTSD from his service during 
Vietnam.  The veteran stated that her stress in the military 
was related to her experiences treating burn victims and 
amputees and being yelled at by a superior officer.  The 
examiner administered the Minnesota Multiphasic Personality 
Inventory 2 test, and determined that the results were 
invalid because the veteran endorsed an unusual number and 
variety of symptoms.  The examiner concluded that the veteran 
either had difficulty reading, was in extreme crisis, or had 
a need to exaggerate problems and symptoms.  He also stated 
that the veteran's interview, history, and test results, did 
not support a diagnosis of PTSD.  He found that there was no 
clinical connection between the veteran's reported stressors 
and the content of her re-experiencing.  

Also of record are the veteran's Social Security 
Administration records showing that the veteran receives 
disability pay with primary diagnoses of PTSD and an 
affective disorder based on her VA treating physicians 
diagnoses.  Although the veteran gave a history of PTSD at 
her July 1995 West Virginia Disability Determination 
examination, she was diagnosed with dysthymia, a 
nonspecificed anxiety disorder, and a mixed personality 
disorder with histrionic personality features with a high 
probability of secondary gain.

In April 2001 the claims folder was returned to the examiner 
who conducted the November 2000 examination and he was asked 
to clarify his opinion.  He stated that while the veteran had 
reported exposure to wounded and burned Vietnam soldiers, she 
did not describe a specific stressful event that met the DSM-
IV criteria.  The examiner also found that the veteran's 
reliability as a historian was in doubt and that her poor 
memory was more likely than not due to symptom exaggeration.  
The examiner pointed out that while the veteran has been 
diagnosed with PTSD in the past, the claims folder contained 
no documentation of a connection between this diagnosis and a 
specific stressful event.  Therefore, the examiner concluded 
that while the veteran did appear to have an anxiety 
disorder, the evidence did not support a diagnosis of PTSD.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App.


Analysis

The Board notes that there is conflicting evidence as to 
whether the veteran meets the criteria for a valid diagnosis 
of PTSD.  Supportive of her claim are VAMC treatment records 
and a statement from her therapist.  On the other hand, the 
January 2000 VA examiner diagnosed PTSD by history only and 
the November 2000 VA examiner has twice stated that the 
veteran does not meet the DSM-IV criteria for PTSD and that 
history provided by the veteran is not reliable due to her 
symptom exaggeration.  Moreover, at a July 1995 disability 
determination examination, the veteran was not diagnosed with 
PTSD and was instead found to have dysthymia, a nonspecificed 
anxiety disorder, and a mixed personality disorder with a 
high probability of secondary gain.

The Board finds that the VA treatment records and Vet Center 
therapist opinion are of limited probative value.  The 
veteran has been treated at the VAMC and attended sessions 
with the counseling therapist for several years; however, the 
therapist does not have a medical degree and did not in any 
way establish her credentials to render a psychiatric 
diagnosis.  In addition, neither the treating VA psychiatrist 
nor the therapist reviewed the veteran's pertinent medical 
history, including service records, and both their diagnoses 
were based on the veteran's recitation of history.  

In the Board's opinion, the most probative evidence 
concerning whether the veteran has PTSD is the report of the 
VA examination in November 2000 and further clarification 
opinion of the examiner in April 2001.  This examination was 
performed by a physician, who is presumably competent to 
determine whether the veteran meets the criteria for a 
diagnosis of PTSD.  Additionally, the examiner reviewed the 
entire claims folder, including the veteran's service medical 
and personnel records, administered psychological tests, and 
properly supported his conclusion that a diagnosis of PTSD 
was not warranted.  
 
The Board also finds that the history reported by the veteran 
in her statements and testimony is not reliable.  The 
November 2000 VA examiner found that testing revealed that 
the veteran tended to exaggerate her symptoms, making her 
reports of history and symptoms unreliable.  This finding was 
supported by the results of the veteran's July 1995 
disability determination examination which also does not 
contain a diagnosis of PTSD, and notes that the veteran had 
mixed personality disorder with histrionic personality 
features and a high probability of secondary gain.

As the preponderance of the evidence establishes that the 
veteran does not have PTSD, there is no reasonable doubt to 
be resolved in the veteran's favor and the claim must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


